
	
		IB
		Union Calendar No. 363
		112th CONGRESS
		2d Session
		H. R. 1004
		[Report No.
		  112–515]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 10, 2011
			Mr. Boustany (for
			 himself, Mr. Larson of Connecticut,
			 Mr. Paulsen,
			 Mr. Johnson of Illinois,
			 Mr. Bishop of Georgia, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		
			June 5, 2012
			Additional sponsors: Mr.
			 Schock, Ms. Speier,
			 Mr. Paul, Mr. Reichert, Mr.
			 Himes, Mr. Tiberi,
			 Mr. Murphy of Connecticut,
			 Mr. Gerlach,
			 Mr. Davis of Kentucky,
			 Mr. Roskam,
			 Mr. Austria,
			 Mr. Griffin of Arkansas,
			 Mr. Cicilline,
			 Mr. Harris,
			 Ms. Herrera Beutler,
			 Mr. Courtney,
			 Mr. Hultgren,
			 Mr. Nunes,
			 Mrs. Black,
			 Mr. Berg, Mr. Sam Johnson of Texas,
			 Mr. Bartlett,
			 Mr. Schilling,
			 Mr. Terry,
			 Mr. Amodei,
			 Mr. Buchanan, and
			 Mr. Walsh of Illinois
		
		
			June 5, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to increase participation in medical flexible spending
		  arrangements.
	
	
		1.Short titleThis Act may be cited as the
			 Medical FSA Improvement Act of
			 2011.
		2.Addition of
			 taxable distributions
			(a)Treatment of
			 Amounts Expended for Medical CareSection 105 of the Internal
			 Revenue Code of 1986 (relating to amounts received under accident and health
			 plans) is amended by inserting at the end the following new subsection:
				
					(k)Amounts Paid
				Under Medical Flexible Spending Arrangements
						(1)Application of
				subsection (b) and section
				106For purposes of subsection
				(b) and section 106, a plan shall not fail to be treated as flexible spending
				arrangement solely because such plan, in addition to reimbursing expenses
				incurred for medical care (as defined in subsection (b)) during the plan year,
				distributes for the plan year all or a portion of the employee’s
				balance.
						(2)LimitationParagraph
				(1) shall apply only in the case that the balance under such arrangement for a
				plan year is distributed after the close of the plan year to which the balance
				relates and not later than the end of the 7th month following the close of such
				plan year.
						(3)Tax treatment of
				distributionAny distribution to which paragraph (1) applies
				shall be treated as remuneration of the employee for employment for the taxable
				year in which it is distributed.
						(4)Flexible
				spending arrangementThe term flexible spending
				arrangement means a benefit program within the meaning of section
				106(c)(2) (relating to long-term care
				benefits).
						.
			(b)Additional
			 Deferred Compensation ExceptionParagraph (2) of section 125(d)
			 of such Code (relating to deferred compensation under a cafeteria plan) is
			 amended by inserting at the end the following new subparagraph:
				
					(E)Exception for
				certain flexible spending arrangementsSubparagraph (A) shall not
				apply to a flexible spending arrangement (within the meaning of section
				106(c)(2)) as a result of amounts being distributed to the covered employee in
				accordance with section
				105(k).
					.
			(c)Conforming
			 AmendmentSection 409A(d)(1) of such Code is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following:
				
					(C)a flexible
				spending arrangement which is subject to section
				105(k).
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2012.
			(e)Transition
			 RulesIn the case of plan years that begin before the date of the
			 enactment of this Act, in implementing the amendments made by this section a
			 flexible spending arrangement may allow an individual to make a new election or
			 to revise an existing election under such arrangement so long as such new or
			 revised election is made within 90 days after the date of the enactment of this
			 Act.
			
	
		1.Short titleThis Act may be cited as the Health
			 Flexible Spending Arrangements Improvements Act of 2012.
		2.Taxable distributions of
			 unused balances under health flexible spending arrangements
			(a)In
			 generalSection 125 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsections (k) and
			 (l) as subsections (l) and (m), respectively, and by inserting after subsection
			 (j) the following new subsection:
				
					(k)Taxable distributions
				of unused balances under health flexible spending arrangements
						(1)In
				generalFor purposes of this
				section and sections 105(b) and 106, a plan or other arrangement which (but for
				any qualified distribution) would be a health flexible spending arrangement
				shall not fail to be treated as a cafeteria plan or health flexible spending
				arrangement (and shall not fail to be treated as an accident or health plan)
				merely because such arrangement provides for qualified distributions.
						(2)Qualified
				distributionsFor purposes of this subsection, the term
				qualified distribution means any distribution to an individual
				under the arrangement referred to in paragraph (1) with respect to any plan
				year if—
							(A)such distribution is made
				after the last date on which requests for reimbursement under such arrangement
				for such plan year may be made and not later than the end of the 7th month
				following the close of such plan year, and
							(B)such distribution does
				not exceed the lesser of—
								(i)$500, or
								(ii)the excess of—
									(I)the salary reduction
				contributions made under such arrangement for such plan year, over
									(II)the reimbursements for
				expenses incurred for medical care made under such arrangement for such plan
				year.
									(3)Tax treatment of
				qualified distributionsQualified distributions shall be
				includible in the gross income of the employee in the taxable year in which
				distributed and shall be taken into account as wages or compensation under the
				applicable provisions of subtitle C when so distributed.
						(4)Coordination with
				qualified reservist distributionsA qualified reservist
				distribution (as defined in subsection (h)(2)) shall not be treated as a
				qualified distribution and shall not be taken into account in applying the
				limitation of paragraph
				(2)(B)(i).
						.
			(b)Conforming
			 amendmentParagraph (1) of section 409A(d) of such Code is
			 amended by striking and at the end of subparagraph (A), by
			 striking the period at the end of subparagraph (B) and inserting ,
			 and, and by adding at the end the following new subparagraph:
				
					(C)a health flexible spending arrangement to
				which subsection (h) or (k) of section 125
				applies.
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2012.
			
	
		June 5, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
